Order entered November 30, 2012




                                           In The
                                  Court of Rppeaf5
                         fiftb /Biotrtct of Xexag at          jj   atlas;
                                    No. 05-12-00765-CV

                KINGVISION PAY-PER-VIEW, LTD, ET AL., Appellants

                                             V.

                          DALLAS COUNTY, TEXAS, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 07-11471-F

                                         ORDER
       The Court has before it appellants' November 27, 2012 unopposed motion for extension

of time to file appellants' opening brief on the merits. The Court GRANTS the motion and

ORDERS appellants to file their brief by December 28, 2012.




                                                    MOLLY F             IS
                                                    JUSTICE